DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendments (to both claims and specification) submitted 5/22/2019 have been received and entered into the application file.  Claims 1-5, 9, 11-14, 16, 17, 33-35, 38-40 and 47 are pending, all of which have been considered on the merits.

Claim Interpretation
	The claims refer to a “liver organoid”.  The specification describes a “liver organoid” as a mixture of cultured hepatic, mesenchymal and optionally endothelial cells (See ¶0020).  For clarity, the ordinary meaning of the term “organoid” in the field of cell culture more specifically is described as an artificially generated 3D self-organized aggregate comprising at least two different cell types and demonstrating at least one organ or tissue specific function (See, e.g. Lancaster et al (Science, 2014) Pg 1247125, Box 1; Marx (US 2015/0253309)).  Thus the term “liver organoid” is given its ordinary meaning in the art, and thus must be an artificially generated, 3D, self-generated aggregate comprising at least two different liver cell types, and demonstrates at least one liver-specific function.  
	It is noted claim 1 limits the liver organoid as having characteristics (i)-(iii).  Thus the claim limits the size and shape of the liver organoid, but not the overall encapsulated liver tissue composition. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 13 and 14: Each of claims 13 and 14 refer to the endothelial cells.  Parent claim 11 does not recite endothelial cells as present in the generated composition, thus there is insufficient antecedent basis for this limitation in the claims.
	Regarding claim 40: Claim 40 states “wherein the at least one cell type is...”.  It is unclear what cell type is being limited/further defined.  Parent claim 38 refers to the encapsulated liver tissue of claim 1, which comprises a cellular core comprising hepatic, mesenchymal and optionally endothelial cells, but it is not clear if claim 40 is intended to further limit these cell types, or another.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 12, 14, 16 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (Scientific Reports, Nov 2015).
	Song et al generates co-aggregates of (a) iPSC-derived hepatocytes (iPSC-H) and stromal cells (SCs), and (b) human hepatocytes (Hum-H) and SCs, encapsulates the co-aggregates in alginate hydrogel capsules.  Song et al teach the encapsulated cells can be transplanted into a recipient subject to perform liver functions or can be used as in vitro model for drug testing (See abstract). 
Regarding claim 11: Song et al form co-aggregates by combining either (a) iPSC-H and J2-3T3 (stromal cells) or (b) Hum-H and J2-3T3 cells in non-adhesive microwells.  The cells were cultured in suspension.  The cells formed co-aggregates after 8 days (See Pg 9 “Formation of cell aggregates...”).  Both versions of co-aggregates read on liver organoids.  
liver organoids), suspend them in alginate solution, and then electrospray the co-aggregate/alginate solution into a bath of CaCl2 and BaCl2 to cross-link the alginate (See Pg. 10 “Encapsulation of iPSC-H/SCs...”).  From Fig. 1(iii) it can be seen that the co-aggregates are fully enveloped in the alginate capsules (See also Pg. 5 “Encapsulation and transplantation...”).  Thus the encapsulation step serves to at least partially cover the at least one liver organoid (the co-aggregate) with a first biocompatible cross-linked polymer (alginate).  
The capsules comprising the co-aggregates read on encapsulated liver tissue comprising at least one liver organoid (the co-aggregate) fully covered (which reads on at least partially covered) with a first biocompatible cross-linked polymer.   The co-aggregates (liver organoids) constitute a cellular core comprising hepatic cells (each of the iPSC-H and Hum-H) and mesenchymal cells (the J2-3T3 fibroblasts).  The (a) iPSC-H/SC co-aggregates (liver organoids) are disclosed as having a diameter of about 120 µm (See Pg. 2), which is within the range of about 50-about 500 µm.  From Fig. 4(a) and 4(c) it can be seen the (a) iPSC-H/SC aggregates and the (b) Hum-H/SC co-aggregates have approximately the same size, thus the (b) Hum-H/SC co-aggregates also have a diameter that falls within the claimed range of about 50 to about 500 µm.  From Fig. 4(a) and 4(c) it can be seen that both the (a) iPSC-H/SC aggregates and the (b) Hum-H/SC aggregates are substantially spherical in shape.
Regarding claim 12: Song et al teach the iPSC-H and J2-3T3 cells are provided at a ratio of 2:1 (See Pg. 9 “Formation of cell aggregates...”), which falls within the range of claim 12. Song et al teach the Hum-H and J2-3T3 cells are also provided at a ratio of 2:1 (See Pg. 9 “Formation of cell aggregates...”)(See id).
Regarding claim 14: The iPSC-H (hepatic) cells are obtained from differentiating a stem cell. 
Regarding claim 16: The Hum-H cells are hepatocytes. 

Regarding claims 1 and 2: Each of the capsules comprising the (a) iPSC-H/SC co-aggregates and (b) Hum-H/SC co-aggregates read on encapsulated liver tissue comprising at least one liver organoid (the respective co-aggregate) fully covered (which reads on at least partially covered and substantially covered) with a first biocompatible cross-linked polymer.   The co-aggregates (liver organoids) constitute a cellular core comprising hepatic cells (either the iPSC-H or Hum-H) and mesenchymal cells (the J2-3T3 fibroblasts).  The co-aggregates (liver organoids) have a diameter of about 120 µm, which is within the range of about 50-about 500 µm (See Pg. 2).  substantially spherical in shape.
Regarding claim 3: In the capsules comprising the (b) Hum-H/SC co-aggregates, the Hum-H cells are hepatocytes.

Regarding claim 33: Song et al teaches transplanting each of the capsules comprising the (a) iPSC-H/SC co-aggregates and (b) Hum-H/SC co-aggregates into the peritoneal cavity of an immunocompetent mouse (See Pg. 10-11 “Transplantation, blood...”).  Each of the (a) encapsulated iPSC-H/SC and (b) encapsulated Hum-H/SC read on liver tissue of claim 1.  Implantation into the peritoneal cavity reads on contacting ..the liver tissue of claim 1 with biological fluid of a subject. Song et al reports both the encapsulated (a) iPSC-H/SCs and (b) Hum-H/SCs remained viable and secreted albumin and A1AT for 24 days (See Pg. 5 “Encapsulation and transplantation...”).  The secretion of albumin and A1AT are each liver functions.  Thus the implantation of each of the capsules means an effective amount of liver organoids of the liver tissue of claim 1 was provided such that the liver function of the recipients was improved (improved interpreted as ‘increased’).  

Claims 1-4, 11-12, 14, 16 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schepers et al (Lab on a Chip, Jul 2016).
	Schepers et al disclose generation of a perfused liver model, wherein hepatic cells are microencapsulated, and then loaded into a microfluidic device.  The perfused liver model can be used as an in vitro platform for study of disease and drug testing (See abstract).
	Regarding claim 11: Schepers et al form aggregates by combining primary human hepatocytes (hepatic cells) and 3T3-J2 fibroblast cells (mesenchymal cells) at a 3:1 ratio, seeding the combined cell suspension into non-adhesive pyramidal microwells, and culturing the cell suspension to form aggregates (See Pg. 2645 “Cell culture and aggregation” and Pg. 2646 “Hepatocyte aggregation”).  The aggregates read on liver organoids. 
	Schepers et al then collect the aggregates (liver organoids), suspend the aggregates in PEG-DA pre-polymer, then, using a droplet generator, inject the aggregate/PEG-DA pre-polymer solution into an oil phase as droplets, finally the droplets are exposed to UV light to crosslink the PEG-DA polymer, thereby generating polymerized (crosslinked) microtissues (See Pg. 2645 “Encapsulation”).  From Fig 1D it can be seen that the cell aggregates are at least partially cover the at least one liver organoid (the aggregate) with a first biocompatible cross-linked polymer (PEG-DA). 
	The microtissues read on encapsulated liver tissue comprising at least one liver organoid (the aggregate) fully covered (which reads on at least partially covered) with a first biocompatible cross-linked polymer.  The aggregate (liver organoids) constitute a cellular core comprising hepatic cells (the primary hepatocytes) and mesenchymal cells (the 3T3-J2 fibroblasts).  The aggregates, per se have a diameter of about 60 µm (See Pg. 2646 “Hepatocyte aggregation”), the microtissues have a diameter of about 100 µm (See Pg 2646 “Encapsulation of aggregates into microtissues”), both of which are within the claimed range of about 50 to about 500 µm diameter.  From Figs. 1C and 1D it can be seen that the aggregates and the overall microtissues have a generally spherical shape.  
	Regarding claim 12: Schepers et al teach the hepatocytes and fibroblasts are provided at a 3:1 ratio, which falls within the claimed range.
	Regarding claim 14: It is noted claim 14 does not require an active step of differentiating a stem cell, rather the claim is stating that at least one of the hepatic, mesenchymal and endothelial cells is obtained from differentiating a stem cell.  This is a product-by-process limitation.  Technically all terminally differentiated cells, including hepatocytes and fibroblasts are obtained from differentiating a stem cell.  Thus the limitation of claim 14 is considered to be satisfied. 
	Regarding claim 16: The hepatocytes are hepatocytes.

Regarding claims 1-3: The microtissues comprising one or more aggregates of hepatocytes and fibroblasts read on encapsulated liver tissue comprising at least one liver organoid (the aggregate) fully covered (which reads on at least partially covered and substantially covered) with a first biocompatible cross-linked polymer.   The aggregates (liver organoids) constitute a cellular core comprising hepatic cells (the hepatocytes) and mesenchymal cells (the fibroblasts).  The aggregates, per se have a diameter of about 60 µm (See Pg. 2646 “Hepatocyte aggregation”), the microtissues have a diameter of about 100 µm (See Pg 2646 “Encapsulation of aggregates into microtissues”), both of which are within the claimed range of about 50 to about 500 µm diameter.  From Figs. 1C and 1D it can be seen that the aggregates and the overall microtissues have a generally spherical shape.  
the first biocompatible cross-linked polymer comprises PEG.

Regarding claim 38: Schepers et al disclose loading the microtissues (encapsulated liver tissue) into a microfluidic device, and using the device as a platform for drug testing.  Specifically, Schepers et al incubate the microtissues (encapsulated liver tissue of claim 1) with selected drugs (an agent) for 72 hrs, and assay for presence of drug metabolites in the media (See Pg. 2648 “Cytochrome P450...”).  Schepers et al compare the results to control microcapsules (See Fig. 1E-1G).  The incubating step reads on a) contacting the agent with the encapsulated liver tissue of claim 1 to obtain a test mixture.  The step of assaying the media reads on b) determining at least one agent-related hepatic metabolite or hepatic parameter in the test mixture and c) comparing the at least one agent-related hepatic metabolite or hepatic parameter with a control agent-related hepatic metabolite or hepatic parameter to determine the hepatic metabolism or hepatotoxicity of the agent.  
Regarding claim 39: The above described assay can be considered a method to determine if the agent induces hepatotoxicity in at least one cell type of the at least one liver organoid of the encapsulated tissue.  It is noted no additional step or limitation is required. 
Regarding claim 40: In so far as claim 40 can be interpreted to require the liver organoid of the encapsulated liver tissue to comprise either a hepatocyte and/or a biliary epithelial cell, the microtissue of Schepers et al contains hepatocytes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (Scientific Reports, 2015).
	The teachings of Song et al are set forth above.
prima facie obvious to one having ordinary skill in the art, at the time the invention was made, to have implanted the encapsulated co-aggregates of Song et al into a recipient that was experiencing liver failure, including acute, chronic or acute-on-chronic liver failure, for the purpose of supplementing liver function in the recipient.  One would have had a reasonable expectation of success because Song et al shows that the encapsulated co-aggregates survive and secrete albumin and A1AT for at least 24 days.  The secretion of albumin and A1AT, at any level, are considered to improve liver function in a subject. 

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (Scientific Reports, 2015), in view of Schepers et al (Lab on a Chip, Jul 2016).
The teachings of Song et al are set forth above.
The teachings of Schepers et al are set forth above. 
Regarding claims 38-39: Song et al acknowledges that 3D aggregates of hepatic cells would be useful in in vitro models for drug testing (See Song et al, abstract & Pg 1-2); however, Song et al do not perform in vitro drug testing of either of the encapsulated co-aggregates.  
Schepers et al teach encapsulated aggregates of hepatic and stromal cells can be used for in vitro drug testing (See Schepers et al, abstract, Pg. 2645, col. 1, and Pg. 2648 “Cytochrome P450 enzyme activity...”).  Schepers et al teaches that drug metabolism can be tested by incubating the encapsulated aggregates with a test drug, and then assaying drug metabolites in the media after a predetermined period of time, and metabolite levels are compared to control cultures (cultures without the test agent) (See Schepers et al, Pg. 2648 “Cytochrome P450 enzyme activity...” and Fig. 1E-G).  This protocol reads on the steps of claim 38.  
It would have been prima facie obvious to one having ordinary skill in the art, at the time the invention was made to have utilized the encapsulated co-aggregates of Song et al (which reads on encapsulated liver tissue according to claim 1) in in vitro drug screening methods to determine hepatic metabolism or hepatotoxicity of an agent.  One would have been motivated to do so because Song et al acknowledges the in vitro liver models for drug in vitro drug testing was part of the drug development process, and improved liver models will improve the testing procedure.  One would have had a reasonable expectation of success because Schepers et al teaches that encapsulated hepatic/stromal cell co-aggregates can be used for such in vitro testing.  Schepers et al also sets forth the well-known protocol for carrying out in vitro drug testing.  
Regarding claim 40: In so far as the claim can be interpreted as meaning at least one cell type in the hepatic core is a hepatocyte or a biliary epithelial cell, both co-aggregates of Song et al include hepatic cells (either Hum-H or iPSC-H).

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (Scientific Reports, 2015), in view of Meier et al (J Hepatology, 2015).
The teachings of Song et al are set forth above.  Song et al anticipates claims 1-3.
Meier et al disclose microencapsulation of MSCs in alginate-PEG hybrid hydrogel.  Meier et al generate aggregates of MSCs, suspend the aggregates in a solution of sodium alginate and PEG-8-20 solution in DMEM, extrude the MSC/Na-alg/PEG-8-20 through a needle to form microdroplets, the microdroplets are dropped into a CaCl2 bath to cross-link the polymers resulting in cross-linked polymer microcapsules containing the MSC aggregates (See Meier et al, Pg. 635 “Formation of microspheres”).  Meier et al teach the Na-alg/PEG-8-20 microspheres reduce inflammation and provide better mechanical resistance compared to calcium-alginate microspheres (See Meier et al, Pg. 638, col. 2).  
Regarding claims 4-5 and 9: Song et al encapsulates the co-aggregates in alginate capsules.  Song et al does not teach use of two different polymers, and does not teach use of PEG as (at least one of) the polymers.  Meiers et al show that cellular aggregates can alternatively be encapsulated in a combination of Na-alginate and PEG-8-20.  Meiers et al teaches that this combination provides benefits compared to alginate capsules.  Based on the recognized benefits taught by Meier et al, it would have been prima facie obvious to have substituted the Na-alg/PEG-8-20 as the encapsulating polymer material in the method of Song et al.  The methods of encapsulation are substantially similar between Song et al and Meier et al, and thus there is a reasonable expectation that the solutions could be substituted for one another and still achieve the encapsulation desired by Song et al.  The combination of alginate and PEG will satisfy the limitations of claims 4, 5 and 9.  

Claims 11-14, 16, 17 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (Scientific Reports, 2015), in view of Taniguchi et al (US 2014/0289877).
The teachings of Song et al are set forth above.  Song et al anticipates claims 11, 12, 14 and 16.
Taniguchi et al teach generation of liver bud organs by recapitulating interactions between multiple cell types present during organogenesis.  Taniguchi et al exemplify production of liver bud organs by co-culturing iPSC-derived hepatic endoderm cells with MSCs and HUVECs.  Taniguchi et al teach this co-culturing results in formation of liver buds, which can be transplanted in vivo.  Taniguchi et al teach the liver buds give rise to hepatocytes in vivo (See Taniguchi et al, ¶0128-0140).
Regarding claims 13, 17 and 47: For purposes of this rejection, claim 13 is being interpreted as if it requires the cellular core to further comprise endothelial cells.  Song et al teaches that stromal cells are necessary for survival and support of the hepatic cells in the aggregate.  Song et al uses J2-3T3 fibroblasts as the supporting stromal cells, not MSCs and/or endothelial cells.  However, Taniguchi et al teach that MSCs and endothelial cells (HUVECs) are also suitable for supporting hepatic cells in 3D aggregates.  Taniguchi et al teach that the iPSC-derived hepatic cells co-cultured with MSCs and HUVECs developed into liver bud organs that showed liver function.  Given that both Song et al and Taniguchi et al teach stromal cells that are capable of supporting hepatic cells in aggregates in a manner that supports hepatic cell viability and liver function, it would have been prima facie obvious to have substituted the MSCs and HUVECs of Taniguchi et al for the J2-3T3 fibroblasts of Song et al.  Substitution of one element for another known in the field, wherein the result of the substitution would have been predictable, is considered to be obvious.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schepers et al (Lab on a Chip, 2016), in view of Meier et al (J Hepatology, 2015).
The teachings of Schepers et al are set forth above.  Schepers et al anticipates claims 1-4.
Meier et al disclose microencapsulation of MSCs in alginate-PEG hybrid hydrogel.  Meier et al generate aggregates of MSCs, suspend the aggregates in a solution of sodium alginate and PEG-8-20 solution in DMEM, extrude the MSC/Na-alg/PEG-8-20 through a needle to form microdroplets, the microdroplets are dropped into a 2 bath to cross-link the polymers resulting in cross-linked polymer microcapsules containing the MSC aggregates (See Meier et al, Pg. 635 “Formation of microspheres”).  
Regarding claims 4-5 and 9: Schepers et al encapsulates the aggregates in PEG-DA capsules.  Schepers et al does not teach use of two different polymers.  Meiers et al show that cellular aggregates can alternatively be encapsulated in a combination of Na-alginate and PEG-8-20.  Given that both Schepers and Meiers et al teach polymerizable polymers including PEG for encapsulation of cellular aggregates, it would have been prima facie obvious to one having ordinary skill in the art to have substituted one polymer composition for the other with a reasonable expectation of equivalent results.  The methods of encapsulation are substantially similar between Schepers et al and Meier et al, and thus there is a reasonable expectation that the solutions could be substituted for one another and still achieve the encapsulation desired by Schepers et al.  The combination of alginate and PEG will satisfy the limitations of claims 4, 5 and 9.  

Claims 11-14, 16, 17 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Schepers et al (Lab on a Chip, 2016), in view of Taniguchi et al (US 2014/0289877).
The teachings of Schepers et al are set forth above.  Schepers et al anticipates claims 11, 12, 14 and 16.
Taniguchi et al teach generation of liver bud organs by recapitulating interactions between multiple cell types present during organogenesis.  Taniguchi et al exemplify production of liver bud organs by co-culturing iPSC-derived hepatic endoderm cells with MSCs and HUVECs.  Taniguchi et al teach this co-culturing results in formation of liver buds, which can be transplanted in vivo.  Taniguchi et al teach the liver buds give rise to hepatocytes in vivo (See Taniguchi et al, ¶0128-0140).
Regarding claims 13, 17 and 47: For purposes of this rejection, claim 13 is being interpreted as if it requires the cellular core to further comprise endothelial cells.  Schepers et al teaches that stromal cells are necessary for survival and support of the hepatic cells in the aggregate.  Schepers et al uses J2-3T3 fibroblasts as the supporting stromal cells, not MSCs and/or endothelial cells.  However, Taniguchi et al teach that MSCs and endothelial cells (HUVECs) are also suitable for supporting hepatic cells in 3D aggregates.  Taniguchi et al teach that the iPSC-derived hepatic cells co-cultured with MSCs and HUVECs developed into liver bud organs that showed liver function.  Given that both Schepers et al and Taniguchi et al teach stromal cells that are capable of supporting hepatic cells in aggregates in a manner that supports hepatic cell viability and liver function, it would have been prima facie obvious to have substituted the MSCs and HUVECs of Taniguchi et al for the J2-3T3 fibroblasts of Schepers et al.  Substitution of one element for another known in the field, wherein the result of the substitution would have been predictable, is considered to be obvious.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Schepers et al (Lab on a Chip, 2016), in view of Song et al (Scientific Reports, 2015).
The teachings of Schepers et al are set forth above.
The teachings of Song et al are set forth above.
Regarding claims 35-38: Schepers et al generates a platform for in vitro drug testing, Schepers et al does not teach implanting the microtissues or using them to improve liver function in a subject in need thereof.  However, Schepers et al does teach that their microtissues demonstrate several liver functions, including albumin secretion and CYP activity (See Pg 2648 “Integrating...” and Pg. 2648 “Cytochrome...”).  Song et al supports that there was a desired in the art to develop cellular therapies for liver failure in patients.  Song et al supports that cellular therapies for liver patients can include implantation of encapsulated hepatic organoids that provide liver functions.  It therefore would have been prima facie obvious to have implanted the microtissues of Schepers et al into a subject in liver failure for the purpose of improving the liver function.  One would have had a reasonable expectation of successfully doing so because the model of Schepers et al supports that the microtissues (encapsulated liver tissue of claim 1) are capable of secreting albumin and have CYP activity for at least 28 days post encapsulation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11096388. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim cover within their scope, the encapsulated liver tissue of the current claims.   
Patented claim 9 is directed to an artificial liver system comprising:
a fluid network and pump, and
a perfusion bioreactor, 
wherein the perfusion bioreactor comprises:
	a housing; and 
	a plurality of perfusion devices disposed in the internal cavity of the housing, each of the perfusion devices comprising:
		a mesh structure, and 
		an encapsulated liver tissue disposed in the mesh cavity, 
encapsulated liver tissue has at least one liver organoid at least partially covered with a biocompatible cross-linked polymer.
The scope of the encapsulated liver tissue encompasses the encapsulated liver tissue of the instant claims.  Furthermore, the patent, within its specification, exemplifies production of encapsulated liver tissue having the exact specifications of the currently claimed encapsulated liver tissue of claims 1-5 and 9, see Fig. 4 and col. 7, ln 38-60 of the patent.  The patent actually references the disclosure of the current application.  It is permissible to look to exemplified embodiments of the patent to determine what is covered by a broad patent claim.  In this case, the patent claim clearly covers the exact encapsulated liver tissue as currently claimed.  Thus, the encapsulated liver tissue is held as prima facie obvious over the issued patent.  

Claim 1-5 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of co-pending U.S. Application No. 17/057061.
The ‘061 application is a continuation of the application resulting in the 11096388 patent.  Claim 20 of the ‘061 application is substantially identical to claim 9 of the ‘388 patent.  As the specification of the ‘061 application is identical to that of the parent patent, the basis of the rejection is the same as that above.  The scope of the copending claim encompasses the encapsulated liver tissue as currently claimed.
This is a provisional rejection because the copending application has not yet been patented.

Claim 1-4, 11, 14, 16 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 57 of co-pending U.S. Application No. 17/058299.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim recites a method of making an encapsulated liver tissue that anticipates instant claims 11, 14, 16 and 47.  The method of copending claim 47 will necessarily generate an encapsulated liver tissue which reads on instant claims 1-4.  Therefore the instant claims are considered anticipated by the copending claims.
This is a provisional rejection because the copending application has not yet been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633